Title: James Madison to Nicholas P. Trist, 31 October 1829
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                  Ocr. 31. 1829
                            
                        
                        
                        Yours of Octr. 7. was duly recd. and with every disposition to befriend the object of it. Being precluded by
                            a rule forced on me, from doing it in the usual mode, it was my purpose to avail myself, of Mr. V. Buren’s expected visit
                            here, by incidentally turning his attention to your aptitudes for official services. It now appears that he has declined
                            the trip altogether, which leaves me unable to do more than repeat the wishes you know me to have for your success in
                            advancing your position in the line you are in, as proper openings for it may arise.
                        You will find in the newspapers a pretty full exhibition of the proceedings of the Convention. It is quite
                            uncertain when they will close. Procrastination in the beginning and precipitation towards the conclusion, are the
                            characteristic of such Bodies. Health & all other blessings
                        
                        
                            
                                James Madison
                            
                        
                    